Exhibit 10.2

DATED                      2010

MF GLOBAL HOLDINGS LTD

and

JAMES ROWSELL

 

 

COMPROMISE AGREEMENT

 

 



--------------------------------------------------------------------------------

THIS AGREEMENT dated this      day of              2010

BETWEEN:

 

(1)

MF GLOBAL HOLDINGS LTD of 717 Fifth Avenue, 9th Floor, New York, New York, USA
(the “Company”)

and

 

(2) JAMES ROWSELL of [                                        ] (the “Employee”)

IT IS AGREED as follows:

 

1. TERMINATION OF EMPLOYMENT

 

  (a) The Employee and the Company agree that the Employee’s employment with the
Company and all Associated Companies shall terminate on 24 November 2010 (the
“Termination Date”). Save as set out in this Agreement, the Employee’s
entitlement to salary and all other benefits associated with his employment by
the Company and any Associated Companies shall continue until the Termination
Date when they shall cease.

 

  (b) The Employee shall be paid 6 days’ holiday pay in respect of his
outstanding accrued holiday entitlement within 30 days of the Termination Date.
This payment shall be subject to such deductions for income tax and employee’s
National Insurance Contributions as are legally required.

 

  (c) The Company shall reimburse the Employee for all expenses properly
incurred by him in the performance of his duties in accordance with the
Company’s expenses policy.

 

2. PAYMENTS TO THE EMPLOYEE

 

  2.1 In accordance with the agreement between the Company and the Employee to
separate the Employee from employment under the terms of Employment Agreement
between the Company and the Employee dated September 15, 2009, the Company shall
on its own behalf, and on behalf of all Associated Companies, pay the following
sums to the Employee within 10 days of the Termination Date:-

 

  (a) a payment of $4m (less any amount that the Company pays pursuant to
clauses 2.1 (b) and 3.1), without any admission of liability whatsoever, as
compensation for loss of employment and in respect of the waiver and settlement
of claims and proceedings as set forth and defined in Clause 5 below either, and
at the Employee’s prior direction, wholly or partly paid gross without
deductions into a pension scheme nominated by the Employee and converted into
pounds sterling at the spot rate of exchange applicable on the date of payment,
or wholly or partly into a US dollar account nominated by the Employee less any
appropriate deductions for income tax and employees’ National Insurance
contributions; and

 

  (b) a payment of £500 in respect of the Employee’s obligations under Clause
7.2 of this Agreement less appropriate deductions for income tax and employees’
National Insurance contributions.

 

  (c)

The Company confirms it is not aware that the Employee owes any monies to either
the Company or any Associated Company including, but not limited to, amounts due
in respect

 

1



--------------------------------------------------------------------------------

 

of outstanding loan payments, excess holiday pay and any other payments due to
the Company.

 

2.2 The Employee agrees that:

 

  (a) except for the sums and benefits referred to in this Agreement, no other
sums or benefits are due to the Employee from the Company or any Associated
Company;

 

  (b) notwithstanding the parties’ belief that the first £30,000 in value of the
payment and benefits provided, or to be provided, to the Employee pursuant to
Clause 2.1(a) of this Agreement is exempt from tax and National Insurance
liability he will indemnify the Company against all taxes and employees’
National Insurance contributions in respect of the payments and benefits
provided, or to be provided, pursuant to this Agreement, and all costs, claims,
expenses or proceedings, penalties and interest incurred by the Company which
arise out of or in connection with any liability to pay (or deduct) tax or
employees’ National Insurance contributions in respect of such payments and
benefits save in relation to any tax or national insurance deducted at source by
the Company. The Company shall notify the Employee in the event it receives any
assessment or demand for tax in respect of the payments made under this
Agreement in order to give the Employee the opportunity to challenge any such
demand or assessment; and

 

  (c) the compensation payment referred to in Clause 2.1(a) above shall be
treated as advance payment for any compensation or awards which may be made to
the Employee by the Employment Tribunals, the County Court and/or the High Court
(except insofar as it has been repaid to the Company under Clause 7.1(d) below),
although no admission of liability for any such compensation or awards is hereby
made.

 

3. BENEFITS TO THE EMPLOYEE

The Company shall, without any admission of liability whatsoever, provide the
following benefits to the Employee:

 

  3.1 Legal Costs

The Company will pay directly to the Adviser (as defined in Clause 8.2 below)
the Employee’s legal costs of £17,250 (inclusive of disbursements) plus VAT
subject to receiving from the Adviser:

 

  (a) written confirmation that such legal costs were incurred solely in
advising the Employee regarding the termination of the Employee’s employment;
and

 

  (b) a copy of an invoice in respect of such costs addressed to the Employee
but marked payable by the Company.

 

3.2 Reference

The Company shall give to any prospective employer (or employment agency) on
request a reference in the terms of Annex 4 hereto subject always to the
Company’s compliance with its obligations to third parties relating to the
giving of references, and provided always that all such requests (whether oral
or in writing) must be directed to the Company’s European Human Resources
Department. In the event any material fact or allegation becomes known to the
Company after the date of this Agreement which, had it been known at that time,
would or might have affected the terms of the reference the Company was willing
to make, the Company may (after giving notice to the Employee of the changes it
proposes to make and its reasons for doing so and gives the Employee a
reasonable opportunity to make representations) decline to give a reference at
all or may give a reference with such modifications to the draft attached letter
as the circumstances require. For the avoidance of doubt the Company reserves
the right to make such disclosures as are required by law or regulatory
requirement (including without limitation self regulatory agencies such as the
New

 

2



--------------------------------------------------------------------------------

York Stock Exchange) notwithstanding that such disclosures may deviate from the
terms of the reference attached to this letter.

 

4. SHARES AND SHARE OPTIONS

 

  4.1 In further consideration for the payment in clause 2.1 all unvested awards
granted to the Employee under the terms of the Company’s or any Associated
Company’s long terms incentive plans shall not vest and shall be forfeited with
effect from the Termination Date. The Employee acknowledges and warrants that he
has no claim or entitlement to:

 

  (a) any unvested shares or options pursuant to the holding or loss of any
right under or in connection with any long term incentive plan or any other
share scheme; nor

 

  (b) to any future allocation of shares or options,

against the Company or any Associated Company or any person connected to any
such company.

To the extent the Employee has any shares or options in the Company that remain
exercisable, the Employee shall, for a period of 6 months from the Termination
Date, remain as a Designated Person subject to the restrictions of the Company’s
Insider Trading polices.

 

5. SETTLEMENT AND WAIVER OF CLAIMS

 

  5.1 The Employee considers that he has or may have statutory claims, and
therefore could bring proceedings, against the Company, or any Associated
Company, or its or their employees, officers or shareholders, for:

 

  (a) unfair dismissal under section 94 of the Employment Rights Act 1996;

 

  (b) automatic unfair dismissal under sections 94 and 103A and protection from
suffering detriment under section 47B of the Employment Rights Act 1996;

 

  (c) deductions from wages and payments to employers under Part II of the
Employment Rights Act 1996;

 

  (d) minimum notice under Part IX of the Employment Rights Act 1996; and

 

  (e) any claims for any compensation on the termination of his employment
pursuant to the Employment Agreement or otherwise, including but not limited to
any severance awards or benefits or awards of restricted share units under the
Long-term incentive plan (LTIP).

(together the “Particular Claims and Proceedings”).

 

  5.2 The Employee agrees to accept the sums referred to at Clause 2.1(a) of
this Agreement in full and final settlement of:

 

  (a) the Employee’s prospective entitlement to bring the Particular Claims and
Proceedings; and

 

  (b) any other Statutory Employment Protection Claim; and

 

  (c) any claim for breach of the Employee’s contract of employment with the
Company or any Associated Company and all other claims and rights of action
(whether under statute, contract, common law or otherwise and whether or not the
Employee is aware of the claim at the time of entering into this Agreement) in
any jurisdiction in the world, howsoever arising which the Employee has or may
have now or at any point in the future against the Company or any Associated
Company, its or their officers, employees or shareholders, arising from or
connected with the Employee’s employment or the holding of any office with the
Company or any Associated Company, the termination thereof or any other matter
concerning the Company or any Associated Company.

 

3



--------------------------------------------------------------------------------

  5.3 The parties agree that Clause 5.2 shall not apply to any claims against
the Company or any Associated Company in respect of:

 

  (a) personal injury caused by the Company’s or any Associated Company’s
negligence (save for any claims for compensation, or damages, for personal
injury which may be brought pursuant to discrimination legislation and/or
pursuant to Part V of the Employment Rights Act 1996);

 

  (b) any pension rights or pension benefits which have accrued to the Employee
up to the Termination Date; and

 

  (c) any claim to enforce the terms of this Agreement,

together, the (“Excluded Claims”) and the Employee warrants that at the date of
this Agreement he has no knowledge of any circumstances that could give rise to
any Excluded Claims.

 

  5.4 The parties agree that Clause 5.2 shall have effect irrespective of
whether or not, as at the date of this Agreement, the Employee is or could be
aware of such claims or has such claims in his express contemplation (including
but not limited to claims of which the Employee becomes aware after the date of
this Agreement in whole or in part as a result of new legislation or the
development of common law or equity).

 

6. EMPLOYEE’S WARRANTIES

As a strict condition of receiving the sums and benefits under this Agreement,
the Employee warrants as follows and acknowledges that the Company enters into
this Agreement in reliance on these warranties:

 

  6.1 that the Particular Claims and Proceedings are all of the claims and
proceedings (whether statutory or otherwise) that the Employee considers he has,
or may have, against the Company, any Associated Company, its or their
employees, officers or shareholders arising out of or in connection with the
Employee’s employment with the Company, or any Associated Company, or its
termination;

 

  6.2 before entering into this Agreement, the Employee has raised with the
Adviser (as defined in Clause 8.2 below) below all facts and issues relevant to
the Employee’s employment and its termination which could give rise to a claim
against the Company or any Associated Company;

 

  6.3 that the Employee is not aware of any condition, mental or physical, or
any other facts or circumstances, which could constitute the basis for a claim
against the Company or any Associated Company for personal injury (whether at
the date of signing this Agreement or at any time in the future);

 

  6.4 that the Employee has not presented or issued a claim or complaint or any
other proceedings to the Employment Tribunals, a County Court or a High Court or
to any arbitrator or any other court or tribunal or arbitrator in any
jurisdiction, in respect of any matter connected with the Employee’s employment
or its termination and that neither the Employee nor anyone acting on the
Employee’s behalf will present or issue such a claim or complaint or any other
proceedings;

 

  6.5 that all grievances (including but not limited to the grievance dated
14 September 2010) have been raised by the Employee and are hereby withdrawn and
the Employee further warrants that he has no other grievance with the Company or
any Associated Company in respect of or in connection with the Employee’s
employment with the Company or any Associated Company, its termination or any
other matter.

 

7. EMPLOYEE’S OBLIGATIONS

 

  7.1 The Employee agrees:

 

4



--------------------------------------------------------------------------------

  (a) to account for and return immediately to the Company all Company and
Associated Company Property;

 

  (b) to comply immediately with any request from the Company to delete,
disclose details of, produce copies of, and/or permit inspection of all
information and/or documents (including Proprietary Information) relating to or
belonging to the Company or any Associated Company which are held and/or saved
on any computer, telecommunications or other electronic equipment belonging to
or in the possession of the Employee;

 

  (c) on request to disclose to the Company all passwords (including passwords
to all protected files) created or protected by him which are held and/or saved
on any computer, telecommunications or other electronic equipment belonging to
the Company or any Associated Company;

 

  (d) to repay to the Company on demand and in full the payment received
pursuant to Clause 2.1 (a) above in the event that the Employee brings any
claims, complaints or any other proceedings, (whether statutory or otherwise),
relating to the Employee’s employment with the Company or any Associated
Company, or its termination, against the Company, any Associated Company, its or
their employees, officers or shareholders, whether in an Employment Tribunal, a
County Court, a High Court, to an arbitrator or otherwise and in any
jurisdiction (save for claims which fall within the exclusions set out in Clause
5.3 above). The Employee agrees that this sum shall be recoverable as a debt,
together with all costs, including legal costs, incurred by the Company in
recovering the sum and/or in relation to any claims, complaints or other
proceedings so brought by the Employee; and

 

  (e) that Clauses 7 and 13(i) of the Employment Agreement, together with the
corresponding provisions of the Schedule to that Employment Agreement, shall
remain in full force and effect; and

 

  (f) to resign in writing from all directorships and other offices which the
Employee holds with the Company or any Associated Company in the form set out in
the draft letter attached hereto in Annex 3, such resignations taking effect
from the Termination Date.

 

  (g) in addition to your ongoing obligations under clause 8(c) of the
Employment Contract references to termination notice in 8(c) shall be construed
as the termination date under this Agreement, if at any point the Employee is on
reasonable prior notice called upon by the Company or any Associated Company to
provide assistance in any litigation or potential litigation (whether criminal
or civil and whether before a court or tribunal) or any arbitration or mediation
or any inquiry or investigation by a statutory or regulatory tribunal, authority
or other body with which the Company or any Associated Company may be involved,
he shall provide such reasonable assistance as the Company or any Associated
Company may reasonably require, including but not limited to assisting in
preparing witness statements and attending at court or tribunal or other body to
give evidence in accordance with the reimbursement and compensation provisions
in clause 8( c) of the Employment Contract.

 

7.2 In consideration of the payment referred to in Clause 2.1(b) above the
Employee, without limitation in time, agrees save to make disclosures to any
regulatory authority related to any matter which may affect his ability to
obtain or retain approval from any regulatory authority to carry out any
regulated activity in any jurisdiction or where necessary to satisfy any legal
or regulatory requirement:

 

  (a) not to disclose (directly or indirectly) to any party the contents of this
Agreement except to the Employee’s professional advisers, the Employee’s spouse
or registered civil partner (on the basis that each of the foregoing parties
agrees to keep the same confidential), HM Revenue & Customs (provided always
that nothing in this Clause 7.2(a) shall prevent the Employee from supplying a
copy of this Agreement and its Annexes to any court of competent jurisdiction,
or as otherwise required by law);

 

5



--------------------------------------------------------------------------------

  (b) not to divulge or make use of (whether directly or indirectly and whether
for the Employee’s own or another’s benefit or purposes) any Proprietary
Information (this obligation does not apply to any disclosures required or
protected by law or to any information in the public domain other than by way of
unauthorised disclosure (whether by the Employee or another person));

 

  (c) not to make, or cause to be made, (directly or indirectly) any derogatory
or critical comments or statements (whether orally or in writing) about the
Company or any Associated Company or its or their respective officers or
employees; and

 

  (d) not to make, or cause to be made (directly or indirectly), any statement
or comment to the press or other media concerning the Employee’s employment with
the Company, or its termination, or the Employee’s resignation from any
directorships or other offices with the Company or any Associated Company
without the prior written consent of the Company.

 

7.3 COMPANY’S OBLIGATIONS

 

  (a) In consideration of the Employee’s obligations set out in Clause 7.2
above, the Company agrees not to disclose (directly or indirectly) to any third
person or organisation the contents of this Agreement except to its Associated
Companies, its professional advisers (on the basis that each of the foregoing
parties agrees to keep the same confidential), and/or HM Revenue & Customs, and
PROVIDED ALWAYS that, for the avoidance of doubt, nothing in this Agreement
shall prevent the Company at any time from providing information in relation to
or supplying a copy of this Agreement and its Annexes to its shareholders,
officers or employees as it reasonably determines is necessary, to any court of
competent jurisdiction (or as otherwise required by law or by any regulatory
body) and for the purposes of any due diligence exercise being conducted by a
third party in respect of the Company’s business and PROVIDED ALWAYS that the
Company shall be free to publish the fact of such termination and this Agreement
and its annexes as required for the Company’s proxy or other statutory or
regulatory requirements.

 

  (b) The Company agrees and undertakes that it will not make or cause to be
made or publish or cause to be published or authorise any derogatory or
disparaging comments or remarks about the Employee. Notwithstanding the
foregoing, the Company will at all times be able to make truthful statements
concerning the Employee to its regulators, self regulatory agencies, investors
and governmental units or as authorised or required by law, regulation or
regulatory filing.

 

  (c) The Company will maintain in force on a continuing basis Directors’ and
Officers’ liability insurance providing the Employee with not less than the
level of cover currently in force in order to protect the Employee from claims
in respect of the period during which the Employee was a director of the Company
or any Associated Company.

 

  (d) The Company will reimburse the Employee in relation to all expenses
properly incurred by the Employee prior to Thursday 30 September 2010 and
submitted up to one week following the Termination Date. The Company will
arrange for the Employee to be reimbursed within 30 days of the Termination
Date.

 

8. COMPROMISE AGREEMENT

 

  8.1

It is agreed that the Employee’s acceptance of the terms of this Agreement
constitutes a compromise agreement and a qualifying compromise contract (as
applicable) satisfying all of the conditions relating to compromise agreements
and/or qualifying compromise contracts under S.203(3) Employment Rights Act
1996, S.147 Equality Act 2010, S.77(4A) Sex Discrimination Act 1975, S.72(4A)
Race Relations Act 1976, Schedule 3A, paragraph 2(2) Disability Discrimination
Act 1995, S.288(2B) Trade Union and Labour Relations (Consolidation) Act 1992,
S.49(4) National Minimum Wage Act 1998, Regulation 35(3) Working Time
Regulations 1998, Regulation 41 (4) of the Transnational Information and
Consultation of Employees Regulations

 

6



--------------------------------------------------------------------------------

 

1999, Schedule 4, paragraph 2(2) Employment Equality (Religion or Belief)
Regulations 2003, Schedule 4, paragraph 2(2) Employment Equality (Sexual
Orientation) Regulations 2003, Regulation 40(4) of the Information and
Consultation of Employees Regulations 2004, Paragraph 13 of the Schedule to the
Occupational and Personal Pension Schemes (Consultation by Employers and
Miscellaneous Amendment) Regulations 2006 and Schedule 5, Part 1, paragraph 2(2)
of the Employment Equality (Age) Regulations 2006.

 

  8.2 Romella Manning-Brown of Fox Williams LLP, 10 Dominion Street, London EC2M
2EE is a qualified independent lawyer (“the Adviser”) who has advised the
Employee on the terms and effect of this Agreement (including in particular its
effect on the Employee’s ability to pursue any complaints before an Employment
Tribunal) and has signed a certificate attached as Annex 1. The Employee
confirms that the Adviser has advised that there is in force a policy of
insurance or an indemnity provided for members of a profession or professional
body covering the risk of claims by the Employee in respect of any loss arising
in consequence of that advice.

 

9. DEFINITIONS

For the purposes of this Agreement the following words and phrases shall have
the meanings set out below:

 

  9.1 An “Associated Company” includes any firm, company, business entity or
other organisation:

 

  (a) which is directly or indirectly Controlled by the Company; or

 

  (b) which directly or indirectly Controls the Company; or

 

  (c) which is directly or indirectly Controlled by a third party who also
directly or indirectly Controls the Company; or

 

  (d) of which the Company or any Associated Company is a partner; or

 

  (e) of which the Company or any Associated Companies referred to in Clauses
10.1(a) to (d) above owns or has a beneficial interest (whether directly or
indirectly) in 20% or more of the issued share capital or 20% or more of the
capital assets.

 

  9.2 “Company Property” means all property belonging to the Company or any
Associated Company which is or has been in the Employee’s possession or control
including but not limited to Company car, mobile telephone, blackberry, credit
cards, keys and passes, laptop computer and related equipment, documents, notes,
correspondence, files, e-mails, memos, reports, minutes, plans, records,
surveys, software, diagrams, computer print-outs, disks, USB flash drives,
memory cards or sticks, cards, manuals, customer documentation or any other
medium for storing information, and all copies, drafts, reproductions, notes,
extracts or summaries (howsoever made) of the foregoing.

 

  9.3 “Control” and its derivatives has the meaning set out in S.416 Income and
Corporation Taxes Act 1988 (as amended).

 

  9.4 “Employment Agreement” means the Employee’s amended and restated
employment agreement with the Company set out in a letter agreement and
accompanying terms schedule, dated 15 September 2009 and signed by the Employee
on 22 September 2009.

 

  9.5 “Proprietary Information” has the meaning given to it in Clause 7(a) of
the Employment Agreement.

 

  9.6 “Statutory Employment Protection Claim” means any of the claims listed in
Annex 2 which the Employee has or may have against the Company or any Associated
Company (whether or not the Employee is aware of the claims at the time of
entering into this Agreement).

 

7



--------------------------------------------------------------------------------

10. MISCELLANEOUS

 

10.1 This Agreement although marked “Without Prejudice” and “Subject to
Contract” will, upon signature by both parties and the completion of the
Adviser’s certificate at Annex 1, be treated as an open document evidencing an
agreement binding on the parties.

 

10.2 This Agreement may be executed by counterparts which together shall
constitute one agreement. Either party may enter into this Agreement by
executing a counterpart and this Agreement shall not take effect until it has
been executed by both parties.

 

10.3 The construction, validity and performance of this Agreement and all
non-contractual obligations (if any) arising from or connected with this
Agreement shall be governed by the laws of England.

 

10.4 Each party irrevocably agrees to submit to the exclusive jurisdiction of
the courts of England over any claim or matter (including any non-contractual
claim) arising under or in connection with this Agreement.

 

10.5 All references in this Agreement and its Annexes to the Company or any
Associated Companies shall include any successor in title or assign of the
Company or any of the Associated Companies.

 

10.6 The terms of this Agreement constitute the entire agreement and
understanding between the parties hereto and it supersedes and replaces all
prior negotiations, agreements, arrangements or understanding (whether implied
or expressed, orally or in writing) concerning the subject-matter hereof, all of
which are hereby treated as terminated by mutual consent.

 

10.7 A reference to a particular law is a reference to it as it is in force for
the time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

 

10.8 The various provisions and sub-provisions of this Agreement and its Annexes
are severable and if any provision or identifiable part thereof is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts thereof in this Agreement or its Annexes.

 

10.9 The Company is entering into this Agreement for itself and as agent for and
trustee of all Associated Companies. The parties intend that each Associated
Company should be able to enforce in its own right the terms of this Agreement
which expressly or impliedly confer a benefit on that company subject to and in
accordance with the provisions of the Contracts (Rights of Third Parties) Act
1999. The consent of any party who is not a party to this Agreement shall not be
required for the variation or termination of this Agreement, even if that
variation or termination affects the benefits conferred on such party.

 

10.10 Headings are inserted for convenience only and shall not affect the
construction of this Agreement.

SIGNED by or on behalf of the parties on the date first above written:

 

 

For and on behalf of

MF GLOBAL HOLDINGS LTD

LOGO [g123923g79s78.jpg]

JAMES ROWSELL

 

8



--------------------------------------------------------------------------------

ANNEX 1

ADVISER’S CERTIFICATE

I, Romella Manning-Brown, confirm that JAMES ROWSELL of
[                                                             ] (the “Employee”)
has received independent legal advice from me on the terms and effect of this
Agreement (including in particular its effect on the Employee’s ability to
pursue any claims before an Employment Tribunal) in accordance with the
provisions of S.203(3) Employment Rights Act 1996, S147 Equality Act 2010,
S.77(4A) Sex Discrimination Act 1975, S.72(4A) Race Relations Act 1976, Schedule
3A, paragraph 2(2) Disability Discrimination Act 1995, S.288(2B) Trade Union and
Labour Relations (Consolidation) Act 1992, S.49(4) National Minimum Wage Act
1998, Regulation 35(3) Working Time Regulations 1998, Regulation 41 (4) of the
Transnational Information and Consultation of Employees Regulations 1999,
Schedule 4, paragraph 2(2) Employment Equality (Religion or Belief) Regulations
2003, Schedule 4, paragraph 2(2) Employment Equality (Sexual Orientation)
Regulations 2003, Regulation 40(4) of the Information and Consultation of
Employees Regulations 2004, Paragraph 13 of the Schedule to the Occupational and
Personal Pension Schemes (Consultation by Employers and Miscellaneous Amendment)
Regulations 2006 and Schedule 5, Part 1, paragraph 2(2) of the Employment
Equality Age Regulations 2006.

I also warrant and confirm that I am a solicitor of the Senior Courts, who holds
a valid practising certificate and whose Firm, Fox Williams LLP, is covered by a
policy of insurance, or an indemnity provided for members of a profession or
professional body, which covers the risk of claims by the Employee in respect of
any loss arising in consequence of such advice that I have given to the Employee
in connection with the terms and effect of this Agreement.

 

SIGNED:   LOGO [g123923g47j36.jpg]     DATED:   24/11/2010    

 

Romella Manning-Brown

Solicitor

                         

 

9



--------------------------------------------------------------------------------

ANNEX 2

STATUTORY EMPLOYMENT PROTECTION CLAIMS

Employment Rights Act and related rights

Automatic unfair dismissal under sections 94 and 104 of the Employment Rights
Act 1996 (assertion of statutory rights).

Automatic unfair dismissal under section 94 of the Employment Rights Act 1996
and section 12 of the Employment Relations Act 1999 (right to accompaniment).

Statement of employment particulars and itemised pay statement under Part I of
the Employment Rights Act 1996.

Any claim under the Employment Rights Act 1996 of detriment or unfair dismissal
relating to a protected disclosure as defined in part IVA of the Employment
Rights Act 1996 including any claim for automatic unfair dismissal under
sections 94 and 103A of the Employment Rights Act 1996 and protection from
suffering detriment under section 47B of the Employment Rights Act 1996

Written statement of reasons for dismissal under section 92 of the Employment
Rights Act 1996.

Statutory redundancy payment under section 135 of the Employment Rights Act
1996.

Right to accompaniment and protection from suffering detriment under sections 10
and 12 of the Employment Relations Act 1999.

Working Time and National Minimum Wage

Working time rights which can be enforced in the Employment Tribunal under
Regulation 30 of the Working Time Regulations 1998.

Automatic unfair dismissal under sections 94 and 101A and protection from
suffering detriment under section 45A Employment Rights Act 1996 (working time
cases).

Discrimination & Harassment

Discrimination and/or harassment under sections 6 and 20A of the Sex
Discrimination Act 1975.

Discrimination and/or harassment under sections 4 and 27A of the Race Relations
Act 1976.

Discrimination and/or harassment under sections 4, 4A and 16A of the Disability
Discrimination Act 1995.

Discrimination and/or harassment under regulations 6 and 21 of the Employment
Equality (Religion or Belief) Regulations 2003.

Discrimination and/or harassment under regulations 6 and 21 of the Employment
Equality (Sexual Orientation) Regulations 2003.

Discrimination and/or harassment under regulations 7 and 24 of the Employment
Equality (Age) Regulations 2006.

The following claims under the Equality Act 2010 in relation to age: sections 39
and 108 (discrimination and victimisation); sections 40 and 108 (harassment);
section 61 (breach of a non-discrimination rule); section

 

10



--------------------------------------------------------------------------------

110 (contraventions by employees); section 111 (instructing causing or inducing
contraventions) and section 112 (knowingly helping a contravention).

The following claims under the Equality Act 2010 in relation to disability:
sections 39 and 108 (discrimination and victimisation); sections 40 and 108
(harassment); section 61 (breach of a non-discrimination rule); section 110
(contraventions by employees); section 111 (instructing causing or inducing
contraventions) and section 112 (knowingly helping a contravention).

The following claims under the Equality Act 2010 in relation to gender
reassignment: sections 39 and 108 (discrimination and victimisation); sections
40 and 108 (harassment); section 61 (breach of a non-discrimination rule);
section 110 (contraventions by employees); section 111 (instructing causing or
inducing contraventions) and section 112 (knowingly helping a contravention).

The following claims under the Equality Act 2010 in relation to race: sections
39 and 108 (discrimination and victimisation); sections 40 and 108 (harassment);
section 61 (breach of a non-discrimination rule); section 110 (contraventions by
employees); section 111 (instructing causing or inducing contraventions) and
section 112 (knowingly helping a contravention).

The following claims under the Equality Act 2010 in relation to religion and
belief: sections 39 and 108 (discrimination and victimisation); sections 40 and
108 (harassment); section 61 (breach of a non-discrimination rule); section 110
(contraventions by employees); section 111 (instructing causing or inducing
contraventions) and section 112 (knowingly helping a contravention).

The following claims under the Equality Act 2010 in relation to sex: sections 39
and 108 (discrimination and victimisation); sections 40 and 108 (harassment);
section 61 (breach of a non-discrimination rule); section 110 (contraventions by
employees); section 111 (instructing causing or inducing contraventions) and
section 112 (knowingly helping a contravention).

The following claims under the Equality Act 2010 in relation to sexual
orientation: sections 39 and 108 (discrimination and victimisation); sections 40
and 108 (harassment); section 61 (breach of a non-discrimination rule); section
110 (contraventions by employees); section 111 (instructing causing or inducing
contraventions) and section 112 (knowingly helping a contravention).

The following claims under the Equality Act 2010 in relation to pregnancy and
maternity: sections 39 and 108 (discrimination and victimisation); section 61
(breach of a non-discrimination rule); section 110 (contraventions by
employees); section 111 (instructing causing or inducing contraventions) and
section 112 (knowingly helping a contravention).

The following claims under the Equality Act 2010 in relation to marriage and
civil partnership: sections 39 and 108 (discrimination and victimisation);
section 61 (breach of a non-discrimination rule); section 110 (contraventions by
employees); section 111 (instructing causing or inducing contraventions) and
section 112 (knowingly helping a contravention).

Victimisation because of a relevant pay disclosure under sections 39 and 77
Equality Act 2010.

Harassment under section 3 of the Protection from Harassment Act 1997 and any
other claim for which the Company may be vicariously liable for the acts of its
employees under statute and/or tort.

 

11



--------------------------------------------------------------------------------

ANNEX 3

FORMAT OF LETTER RESIGNING FROM DIRECTORSHIPS/OTHER OFFICES

The Board of Directors

MF GLOBAL HOLDINGS LTD

717 Fifth Avenue,

9th Floor

New York

New York, USA

24 November 2010

Dear Sirs

Resignation from directorships and other offices

I write to confirm my resignation, with immediate effect from the date of this
letter, from my all directorships and other offices which I hold with the MF
Global group of companies, including (without limitation) the following:

MF Global Holdings (Switzerland) Limited-Director

MF Global Switzerland Limited-Director

MF Global Holdings Europe Limited-Director

MF Global Holdings Overseas Limited-Director

MF Global Overseas Limited-Director

MF Global Securities Limited-Director

MF Global UK Limited-Director

MF Global UK Services Limited-Director

and I instruct and irrevocably authorise you, as my agent, to convey and effect
such resignations to each of the relevant companies, by sending copies of this
letter to the respective Board of Directors.

I further confirm that I have no cause of action against the Company or any
Associated Companies (as defined in Clause 9.1 of the Compromise Agreement
entered into between me and MF Global Limited dated 24 November 2010 or its or
their respective officers or employees, and hereby waive all and any such claims
against it or them, arising from or connected with the above resignations.

Yours faithfully

 

 

  JAMES ROWSELL  

 

12